DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,169,946. Although the claims at issue are not identical, they are not patentably distinct from each other, such that the disclosure of claim 1 of the ‘946 patent anticipates the current claim 1.
Claims 2-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-10 of prior U.S. Patent No. 11,169,946. This is a statutory double patenting rejection.

Current claims 1-10
Claims 1-10, ‘946 patent
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
selecting a port descriptor version of a port descriptor to be obtained;
selecting a port descriptor version of a port descriptor to be obtained;
providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and
providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
2. The computer program product of claim 1, wherein the providing includes providing the indication of the port descriptor version in an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command.
2. The computer program product of claim 1, wherein the command is an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the other command.
3. The computer program product of claim 2, wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system.
3. The computer program product of claim 2, wherein the other command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system.
4. The computer program product of claim 3, wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
4. The computer program product of claim 3, wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
5. The computer program product of claim 3, wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
5. The computer program product of claim 3, wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
6. The computer program product of claim 1, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command, and wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command.
6. The computer program product of claim 1, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the other command.
7. The computer program product of claim 6, wherein the communication component is a switch, the read command is a read port descriptors command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested by the processor.
7. The computer program product of claim 6, wherein the communication component is a switch, the read command is a read port descriptors command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested by the processor.
8. The computer program product of claim 7, wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested.
8. The computer program product of claim 7, wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested.
9. The computer program product of claim 6, wherein the communication component is a switch, the read command is a read port information block command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested.
9. The computer program product of claim 6, wherein the communication component is a switch, the read command is a read port information block command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested by the processor.
10. The computer program product of claim 9, wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested.
10. The computer program product of claim 9, wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested.


Both the current claim 1 and claim 1 of the ‘946 patent disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 1 of the ‘946 patent further discloses providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor. The current claim 1 does not appear to disclose this limitation; however, current claims 2 (“wherein the providing includes providing the indication of the port descriptor version in an identify command”) and 6 (“wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command”) do appear to disclose equivalent limitations thereto.
Based on this, claim 1 is rejected under non-statutory double patenting, based on anticipatory grounds.
The current claim 2 and claim 2 of the ‘946 patent disclose an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command.
Current claim 2 also discloses wherein the providing includes providing the indication of the port descriptor version in an identify command, as was disclosed in claim 1 of the ‘946 patent.
Since both claims incorporate their respective antecedent claim 1 by reference, claim 2 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 3 and claim 3 of the ‘946 patent disclose wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system. Since both claims depend on their respective claim 2, each claim incorporates its respective antecedent claim by reference. Since the current claim 3 and claim 3 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 3 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 4 and claim 4 of the ‘946 patent disclose wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version. Since both claims depend on their respective claim 3, each claim incorporates its respective antecedent claim by reference. Since the current claim 4 and claim 4 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 4 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 5 and claim 5 of the ‘946 patent disclose wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component. Since both claims depend on their respective claim 3, each claim incorporates its respective antecedent claim by reference. Since the current claim 5 and claim 5 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 5 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 6 and claim 6 of the ‘946 patent disclose wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command. Since both claims incorporate their respective antecedent claim 1 by reference, and the current claim 6 also discloses wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command in common with claim 1 of the ‘946 patent, claim 6 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 7 and claim 7 of the ‘946 patent disclose wherein the communication component is a switch, the read command is a read port descriptors command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested by the processor. Since both claims depend on their respective claim 6, each claim incorporates its respective antecedent claim by reference. Since the current claim 7 and claim 7 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 7 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 8 and claim 8 of the ‘946 patent disclose wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested. Since both claims depend on their respective claim 7, each claim incorporates its respective antecedent claim by reference. Since the current claim 8 and claim 8 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 8 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 9 and claim 9 of the ‘946 patent disclose wherein the communication component is a switch, the read command is a read port information block command used to transfer port information from the switch to a processor of the computing environment, the port information being based on the port descriptor version requested. Since both claims depend on their respective claim 6, each claim incorporates its respective antecedent claim by reference. Since the current claim 9 and claim 9 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 9 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.
Both the current claim 10 and claim 10 of the ‘946 patent disclose wherein based on the port descriptor version being supported by the switch, the port information includes information available for the port description version being requested, and based on the port descriptor version not being supported by the switch, the port information includes information available for a different port description version than being requested. Since both claims depend on their respective claim 9, each claim incorporates its respective antecedent claim by reference. Since the current claim 10 and claim 10 of the ‘946 patent have identical disclosure (both in themselves and factoring in their respective antecedent claims), claim 10 is rejected under 35 U.S.C. 101 on the grounds of statutory double patenting.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,169,946. Although the claims at issue are not identical, they are not patentably distinct from each other, in that the disclosure of claim 11 of the ‘946 patent anticipates the current claim 11.
Claims 12-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-15 of prior U.S. Patent No. 11,169,946. This is a statutory double patenting rejection.

Claims 11-15, current application
Claims 11-15, ‘946 patent
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
selecting a port descriptor version of a port descriptor to be obtained;
selecting a port descriptor version of a port descriptor to be obtained;
providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and
providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
12. The computer system of claim 11, wherein the providing includes providing the indication of the port descriptor version in an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command.
12. The computer system of claim 11, wherein the command is an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the other command.
13. The computer system of claim 12, wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
13. The computer system of claim 12, wherein the other command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
14. The computer system of claim 12, wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
14. The computer system of claim 12, wherein the other command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
15. The computer system of claim 11, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command, and wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command.
15. The computer system of claim 11, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the other command.


Both the current claim 11 and claim 11 of the ‘946 patent disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 11 of the ‘946 patent further discloses providing an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor. While the current claim 11 does not disclose this limitation, claim 12 contains equivalent language (“providing the indication of the port descriptor version in an identify command”), as does claim 15 (“wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command”).
Based on this, claim 11 is rejected under non-statutory double patenting, based on anticipatory grounds.
Both the current claim 12 and claim 12 of the ‘946 patent disclose an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command
Current claim 12 further discloses “providing the indication of the port descriptor version in an identify command”, as was noted to be disclosed in claim 11 of the ‘946 patent.
Both the current claim 12 and claim 12 of the ‘946 patent incorporate their respective antecedent claim 11 by reference. Based on this, since the current claim 12 claims an identical invention to that of claim 12 of the ‘946 patent, the current claim 12 is rejected under 35 U.S.C. 101 on the grounds of statutory patenting.
Current claim 13 and claim 13 of the ‘946 patent disclose wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
Both the current claim 13 and claim 13 of the ‘946 patent incorporate their respective antecedent claim 12 by reference. Based on this, since the current claim 13 claims an identical invention to that of claim 13 of the ‘946 patent, the current claim 13 is rejected under 35 U.S.C. 101 on the grounds of statutory patenting.
Current claim 14 and claim 14 of the ‘946 patent disclose wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
Both the current claim 14 and claim 14 of the ‘946 patent incorporate their respective antecedent claim 12 by reference. Based on this, since the current claim 14 claims an identical invention to that of claim 14 of the ‘946 patent, the current claim 14 is rejected under 35 U.S.C. 101 on the grounds of statutory patenting.
Current claim 15 and claim 15 of the ‘946 patent disclose wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command.
Current claim 15 further discloses “wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command” in common with claim 11 of the ‘946 patent.
Both the current claim 15 and claim 15 of the ‘946 patent incorporate their respective antecedent claim 11 by reference. Based on this, since the current claim 15 claims an identical invention to that of claim 15 of the ‘946 patent, the current claim 15 is rejected under 35 U.S.C. 101 on the grounds of statutory patenting.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of the ‘946 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of claims 16-20 appears to anticipate the current claims 16-20.

Current claims 16-20
Claims 16-20, ‘946 patent
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
selecting a port descriptor version of a port descriptor to be obtained;
selecting, by a processor of the computing environment, a port descriptor version of a port descriptor to be obtained;
providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and
providing, by the processor, an indication of the port descriptor version in a command to be preceded before another command used to obtain the port descriptor, the other command using the port descriptor version to obtain the port descriptor; and
obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
obtaining, by the processor, the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
17. The computer-implemented method of claim 16, wherein the providing includes providing the indication of the port descriptor version in an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command.
17. The computer-implemented method of claim 16, wherein the command is an identify command issued by an operating system of the processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the other command.
18. The computer-implemented method of claim 17, wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
18. The computer-implemented method of claim 17, wherein the other command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
19. The computer-implemented method of claim 17, wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
19. The computer-implemented method of claim 17, wherein the other command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
20. The computer-implemented method of claim 16, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command, and wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command.
20. The computer-implemented method of claim 16, wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the other command.


Both the current claim 16 and claim 16 of the ‘946 patent disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 16 of the ‘946 patent further discloses the selecting, providing, and obtaining steps being performed by a processor of the computing environment, as well as the other command using the port descriptor version to obtain the port descriptor. These are not contained with in the current claim 16; therefore, the claim is anticipated by claim 16 of the ‘946 patent, and is therefore rejected under non-statutory double patenting on anticipatory grounds.
Both the current claim 17 and claim 17 of the ‘946 patent disclose an identify command issued by an operating system of a processor of the computing environment to a communication component of the computing environment, the identify command providing information including the port descriptor version to be used by the command.
Current claim 17 further discloses providing the indication of the port descriptor version in an identify command, which is comparable to language used in the disclosure of claim 16 of the ‘946 patent (“the other command using the port descriptor version to obtain the port descriptor”). Since both the current claim 17 and claim 17 of the ‘946 patent incorporate by reference their respective antecedent claim 16, claim 17 is therefore rejected under non-statutory double patenting on anticipatory grounds.
Current claim 18 and claim 18 of the ‘946 patent disclose wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of the port descriptor version being requested, based on the communication component supporting the port descriptor version.
Since both the current claim 18 and claim 18 of the ‘946 patent incorporate by reference their respective antecedent claim 17, claim 18 is therefore rejected under non-statutory double patenting on anticipatory grounds.
Current claim 19 and claim 19 of the ‘946 patent disclose wherein the command comprises a read command to be used to obtain the port descriptor and provide the port descriptor to the operating system, and wherein the read command is to provide the port descriptor of a port descriptor version different than the port descriptor version being requested, based on the port descriptor version being requested not being supported by the communication component.
Since both the current claim 19 and claim 19 of the ‘946 patent incorporate by reference their respective antecedent claim 17, claim 19 is therefore rejected under non-statutory double patenting on anticipatory grounds.
Current claim 20 and claim 20 of the ‘946 patent disclose wherein the obtaining the port descriptor comprises obtaining the port descriptor from a communication component based on execution of a read command on the communication component, the read command being the command.
Current claim 20 further discloses wherein the providing includes providing the indication of the port descriptor version in another command to precede the read command. This is comparable in scope to language from claim 16 of the ‘946 patent (“the other command using the port descriptor version to obtain the port descriptor”). Since both the current claim 20 and claim 20 of the ‘946 patent incorporate by reference their respective antecedent claim 16, claim 20 is therefore rejected under non-statutory double patenting on anticipatory grounds.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,169,949 in view of Gallagher et al. (US 2003/0002492), hereafter referred to as Gallagher’492. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claim 1
Claim 1, ‘949 patent and Gallagher’492
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising:
(‘949) 1. A computer program product for facilitating communication within a computing environment, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
(‘949) at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘949) obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.


Both the current claim 1 and claim 1 of the ‘949 patent disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 1 of the ‘949 patent further discloses being configured to include technology information indicating whether the port is part of a multiple lane connector packaging; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘949 patent and Gallagher’492 before them, to modify claim 1 of the ‘949 patent to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘949 patent in view of Gallagher’492.

Current claim 11
Claim 11, ‘949 patent and Gallagher’492
11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
(‘949) 11. A computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘949) obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

(‘949) determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.


Both the current claim 11 and claim 11 of the ‘949 patent disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 11 of the ‘949 patent further discloses being configured to include technology information indicating whether the port is part of a multiple lane connector packaging; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘949 patent and Gallagher’492 before them, to modify claim 11 of the ‘949 patent to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘949 patent in view of Gallagher’492.

Current claim 16
Claim 16, ‘949 patent and Gallagher’492
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
(‘949) 16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘949) obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, the port descriptor of the selected port descriptor version including information relating to a port of the computing environment and being configured to include technology information indicating whether the port is part of a multiple lane connector packaging;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

(‘949) determining, by the processor using the port descriptor, one or more operational attributes of the port; and taking an action, by the processor, based on the one or more operational attributes of the port.


Both the current claim 16 and claim 16 of the ‘949 patent disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 16 of the ‘949 patent further discloses being configured to include technology information indicating whether the port is part of a multiple lane connector packaging; determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘949 patent and Gallagher’492 before them, to modify claim 16 of the ‘949 patent to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/482,141 in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Current claim 1
Claim 1, ‘141 application & Gallagher’492
1. A computer program product for facilitating communication within a computing environment, the computer program product comprising:
(‘141) 1. A computer program product for facilitating communication within a computing environment, the computer program product comprising:
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
(‘141) one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘141) obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

(‘141) determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.


Both the current claim 1 and claim 1 of the ‘141 application disclose a computer program product for facilitating communication within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 1 of the ‘141 application further discloses determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘141 application and Gallagher’492 before them, to modify claim 1 of the ‘141 application to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ‘141 application in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Current claim 11
Claim 11, ‘141 application and Gallagher’492
11. A computer system for facilitating communication within a computing environment, the computer system comprising:
(‘141) 11. A computer system for facilitating communication within a computing environment, the computer system comprising:
a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
(‘141) a memory; and a processor coupled to the memory, wherein the processor is configured to perform:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘141) obtaining a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

(‘141) determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.


Both the current claim 11 and claim 11 of the ‘141 application disclose a computer system for facilitating communication within a computing environment, the computer system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to perform: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 11 of the ‘141 application further discloses determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘141 application and Gallagher’492 before them, to modify claim 11 of the ‘141 application to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘141 application in view of Gallagher’492.
This is a provisional nonstatutory double patenting rejection.

Current claim 16
Claim 16, ‘141 application and Gallagher’492
16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
(‘141) 16. A computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising:
selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
(‘141) obtaining, by a processor of the computing environment, a port descriptor of a selected port descriptor version, the selected port descriptor version being one port descriptor version of a plurality of port descriptor versions available for selection, and the port descriptor of the selected port descriptor version including information relating to a port of the computing environment;
(Gallagher’492) “After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135” (paragraph 83, lines 45-49)

(‘141) determining using the port descriptor one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port.


Both the current claim 16 and claim 16 of the ‘141 application disclose a computer-implemented method of facilitating communication within a computing environment, the computer-implemented method comprising: selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, and obtaining the port descriptor, wherein the port descriptor includes information relating to a port to be used in communication within the computing environment.
Claim 16 of the ‘141 application further discloses determining, using the port descriptor, one or more operational attributes of the port; and taking an action based on the one or more operational attributes of the port. However, it does not disclose a command using a port descriptor version to obtain a port descriptor.
Gallagher’492 discloses a command using a port descriptor version to obtain a port descriptor (“After obtaining the command codes for the “Set Interface Identifier” and “Read Note Identifier” commands, a channel program is built… to obtain the switch node descriptor, key counter, and port descriptors of switch 135”, paragraph 83, lines 45-49)
Based on this, it would have been obvious to one of ordinary skill in the art, having the teachings of the ‘141 application and Gallagher’492 before them, to modify claim 16 of the ‘141 application to include using a port descriptor version to obtain a port descriptor. The motivation for doing so would have been to determine specific ports for which a requesting device should update its local port configuration data (Gallagher’492, paragraph 8, lines 3-6).

Claim Interpretation
Independent claim 1 refers to “one or more computer readable storage media”; based on paragraph 441, the definition of a computer readable storage medium “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, there do not appear to be issues with the use of “computer readable storage medium” regarding 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to independent claim 16, the claim discloses “selecting a port descriptor version of a port descriptor to be obtained; providing an indication of the port descriptor version, the port descriptor version to be used by a command to obtain the port descriptor; and obtaining the port descriptor”. However, the claim language does not indicate what is performing the relevant steps of the method. Therefore, the claim language fails to particularly point out and distinctly claim the subject matter regarded as the invention.

Note that claim 20 does not appear to contain any language or limitations which would overcome the issues of claim 16 regarding 35 U.S.C. 112(b); therefore, it is rejected using the same reasoning accordingly.

Claim 17 appears to indicate that the command is issued by an operating system of a processor of the computing environment; therefore, it appears not to suffer from issues related to 112(b).
Claims 18 and 19 depend on claim 17; therefore, they are also determined to not have issues with 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. (US 2015/0324305) discloses generating state machine sets based on system difference definitions, each version having its own system definition.
Kagan et al. (US 2004/0252685), hereafter referred to as Kagan’685, discloses a descriptor identifying a destination address of a packet on a network.
Merchant et al. (US 7,027,437), hereafter referred to as Merchant’437, discloses a forwarding descriptor including a port vector field identifying which MAC port should receive a corresponding frame.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184